Title: To Benjamin Franklin from Peter Collinson, [1764–1765]
From: Collinson, Peter
To: Franklin, Benjamin


My Dear Friend.
Fryday [1764–1765]
I think you[r] Vindication is admirably well drawn up You make Mee Smile now and then with a keen back Stroke and then with a Home Thrust. It must Mortifie Allen for it cuts Him to the Quick. He has poisoned the Barclay Family. I wish you had one to spare to send my penny post Directed to Mr. David Barclay Junior in Cheapside.
If you have them not to spare I think they Should be reprinted Here you’l find them of great Service to remove prejudices.
I am much yours
P Collinson
 
Addressed: To / Ben Franklin Esqr. / at / Mrs Stephensons / in Craven Street / Strand
